
	
		One Hundred Eleventh Congress of the United
		  States of America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. CON. RES. 1
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 7, 2009
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		To provide for the counting on January 8,
		  2009, of the electoral votes for President and Vice President of the United
		  States. 
	
	
		That the two Houses of Congress shall meet
			 in the Hall of the House of Representatives on Thursday, the 8th day of January
			 2009, at 1 o’clock post meridian, pursuant to the requirements of the
			 Constitution and laws relating to the election of President and Vice President
			 of the United States, and the President of the Senate shall be their Presiding
			 Officer; that two tellers shall be previously appointed by the President of the
			 Senate on the part of the Senate and two by the Speaker on the part of the
			 House of Representatives, to whom shall be handed, as they are opened by the
			 President of the Senate, all the certificates and papers purporting to be
			 certificates of the electoral votes, which certificates and papers shall be
			 opened, presented, and acted upon in the alphabetical order of the States,
			 beginning with the letter ‘A’; and said tellers, having then read the same in
			 the presence and hearing of the two Houses, shall make a list of the votes as
			 they shall appear from the said certificates; and the votes having been
			 ascertained and counted in the manner and according to the rules by law
			 provided, the result of the same shall be delivered to the President of the
			 Senate, who shall thereupon announce the state of the vote, which announcement
			 shall be deemed a sufficient declaration of the persons, if any, elected
			 President and Vice President of the United States, and, together with a list of
			 the votes, be entered on the Journals of the two Houses.
		
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
